Name: Commission Regulation (EEC) No 1258/87 of 6 May 1987 derogating from Regulation (EEC) No 1729/78 laying down detailed rules of application in respect of the production refund for sugar used in the chemical industry
 Type: Regulation
 Subject Matter: chemistry;  agricultural structures and production;  beverages and sugar;  executive power and public service
 Date Published: nan

 Avis juridique important|31987R1258Commission Regulation (EEC) No 1258/87 of 6 May 1987 derogating from Regulation (EEC) No 1729/78 laying down detailed rules of application in respect of the production refund for sugar used in the chemical industry Official Journal L 119 , 07/05/1987 P. 0008 - 0008*****COMMISSION REGULATION (EEC) No 1258/87 of 6 May 1987 derogating from Regulation (EEC) No 1729/78 laying down detailed rules of application in respect of the production refund for sugar used in the chemical industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Regulation (EEC) No 229/87 (2), and in particular Article 9 (6) thereof, Whereas Commission Regulation (EEC) No 1729/78 (3), as last amended by Regulation (EEC) No 3834/86 (4), makes the issue of the production refund certificate conditional upon certain administrative procedures; whereas, by reason in particular of the time necessary for the Member States to implement the new arrangements applicable as from 1 July 1986, those procedures have not always been completed in good time, particularly the possible approval of processors, the verification of information to be provided in the application for the refund certificate and the lodging of the security; whereas the competent Member State authorities have found themselves for this reason sometimes unable to issue the refund certificate without a period of delay; whereas the processors cannot for this reason be held responsible for non-compliance with some of the provisions of Regulation (EEC) No 1729/78; whereas a transitional period should consequently be established enabling the processors, in so far as the administrative controls can be completed in a satisfactory manner, to benefit from the refund in those cases where the basic product has been processed before the application for the certificate; whereas it is appropriate to provide for a period covering the first six months of the 1986/87 marketing year; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 1. At the request of the processor to be submitted until 29 May 1987, by way of derogation from Regulation (EEC) No 1729/78, the competent authorities of the Member States may issue refund certificates in respect of basic products which were processed into the chemical products referred to in the Annex to Council Regulation (EEC) No 1010/86 (5) between 1 July 1986 and 31 December 1986, where the application for the certificate and/or the lodging of the guarantee took place after the processing of the basic product, on condition that the processor provides sufficient evidence to enable the said competent authorities to carry out the necessary administrative controls and to establish that the processor complies with the conditions referred to in paragraphs 2 and 3. 2. At the time of making the request referred to in paragraph 1, the processor in question must provide evidence, in the form of a declaration made by him, certifying that the chemical products to which the request for the refund certificate refers have not benefited from the export refund applicable to certain products in the sugar sector which are exported in the form of goods not covered by Annex II to the Treaty. 3. The derogation referred to in paragraph 1 shall apply only to processors who were not able to comply, because of reasons beyond their control, with the provisions of Articles 2 and 6 of Regulation (EEC) No 1729/78 before the processing of the basic product in question. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 May 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 177, 1. 7. 1981, p. 4. (2) OJ No L 25, 28. 1. 1987, p. 1. (3) OJ No L 201, 25. 7. 1978, p. 26. (4) OJ No L 356, 17. 12. 1986, p. 13. (5) OJ No L 94, 9. 4. 1986, p. 9.